Citation Nr: 0518541	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  01-09 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for coronary artery disease, 
status post bypass, associated with hypertension, prior to 
February 23, 2001?

2.  What evaluation is warranted for coronary artery disease, 
status post bypass, associated with hypertension, from 
February 23, 2001?

3.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

4.  Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to March 
1980.

Initially, the undersigned notes that the veteran elected to 
be represented by R. Edward Bates, Attorney at Law, before 
the Court.  Significantly, Mr. Bates' authority to represent 
claimants before VA was revoked in July 2003.  The veteran 
was advised of this revocation and offered an opportunity to 
be represented before the Board by a different 
representative, but to date he has not selected a new 
representative to serve him before this appellate body.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).

The veteran is service connected for hypertension evaluated 
as 10 percent disabling.  Based on a summary showing that he 
was hospitalized in February 2000 for a multiple vessel 
coronary artery bypass graft, the RO assigned a temporary 
total evaluation effective from the date of hospitalization.  
The RO re-established the pre-hospitalization evaluation of 
10 percent effective from June 1, 2000 for the condition then 
characterized as coronary artery bypass with hypertension.  
The veteran disagreed and sought a 100 percent schedular 
rating.

This appeal also arises from a November 2001 rating decision 
that confirmed and continued a 40 percent evaluation for 
diabetes mellitus and denied entitlement to a TDIU.

In a February 2003 rating decision, the RO granted service 
connection for coronary artery disease status post bypass 
surgery, and established separate ratings for coronary artery 
disease, status post bypass, associated with hypertension, 
and for hypertension.  The effective date for service 
connection and the separate rating for coronary artery 
disease was February 16, 2000.  The RO assigned a temporary 
total evaluation due to the bypass surgery, assigned a 10 
percent evaluation after a three month recovery period 
(effective from June 1, 2000), and assigned a 30 percent 
evaluation effective from February 23, 2001.

The Board remanded the case in July 2003 for the RO to 
provide the veteran notices regarding development of evidence 
relevant to the case.

On appeal the veteran has raised the issue of entitlement to 
service connection for diabetic retinopathy and diabetic 
neuropathy.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action.   

The issue of a higher evaluation for coronary artery disease, 
status post bypass, associated with hypertension, from 
February 23, 2001, and entitlement to a TDIU, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for a higher 
evaluation for coronary artery disease, status post bypass, 
associated with hypertension prior to February 23, 2001, and 
for higher evaluations for hypertension and diabetes 
mellitus.

2.  An October 2000 echocardiogram, the earliest 
echocardiogram taken after February 2000 coronary bypass 
surgery, showed evidence of cardiac hypertrophy.

3.  The veteran's diastolic blood pressure is predominantly 
less than 100; his systolic pressure is less than 200.

4.  The veteran's diabetes mellitus is not manifested by 
episodes of ketoacidosis, hypoglycemic reactions, or other 
complications, and does not require hospitalizations or 
visits for care as often as twice per month.

CONCLUSIONS OF LAW

1.  From June 1, 2000, the criteria are met for a 30 percent 
rating for coronary artery disease, status post bypass, 
associated with hypertension.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7017 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2004).

3.  The criteria for an evaluation in excess of 40 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In letters issued in April 2001 and 
September 2002, the RO provided the veteran notice regarding 
these matters with regard to his claims on appeal.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The veteran has had VA medical 
examinations, and he has received VA outpatient medical care.  
As noted in the remand section below, the Board finds that 
additional examinations are needed with respect to the 
veteran's claims for increased evaluations for a higher 
rating for coronary artery disease, status post bypass, 
associated with hypertension from February 23, 2001, and for 
a TDIU.  A new examination could not provide information 
relevant to the claim for a higher rating for coronary artery 
disease, status post bypass, associated with hypertension 
prior to February 23, 2001.  Further, in light of the rating 
criteria for diabetes mellitus and hypertension, and the 
extensive outpatient record, the Board finds that the record 
is currently sufficient to make an appropriate and equitable 
decision regarding entitlement to increased ratings for 
diabetes and hypertension.  That is, with respect to these 
issues, there is no reasonable possibility that assistance in 
the form of an examination would aid in substantiating these 
claims.

In the April 2001 VCAA letter, the RO asked the veteran to 
advise VA if there were any other information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  In letters dated in April 2001, 
September 2002, November 2002, September 2003, October 2003, 
and January 2004, in statements of the case issued in 
November 2001, July 2002, and March 2005, and in supplemental 
statements of the case issued in February 2003 and March 
2005, VA advised the veteran what evidence VA had requested, 
what evidence VA had received, and what evidence VA needed 
from him.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled with respect to 
the claims for a higher rating for coronary artery disease 
prior to February 23, 2001, and for higher ratings for 
hypertension and diabetes mellitus.

Fourth, VA issued the September 2002 VCAA letter prior to the 
initial adverse rating decision of February 2003 that 
assigned a 10 percent rating for coronary artery disease 
prior to February 23, 2001, and continued a 10 percent rating 
for hypertension.  While the September 2002 VCAA letter 
postdated the November 2001 rating decision that continued a 
40 percent rating for diabetes mellitus, the Board finds that 
this letter and the February 2003 supplemental statement of 
the case provided the appellant with ample notice.  Further, 
the time elapsed since has been sufficient to permit the 
appellant to submit any needed evidence to support his 
claims.  Hence, the Board finds that any violation of the 
doctrine explained in Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004), is harmless.  

VA's communications with the veteran have in essence notified 
him that he should submit all evidence in his possession.  To 
the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of the claims for 
increased evaluations for hypertension, diabetes, or the 
claim of entitlement to a higher rating for coronary artery 
disease, status post bypass, associated with hypertension, 
prior to February 23, 2001, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).



Increased Rating Claims

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  

When VA initially evaluates a disability, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Coronary artery disease, status post bypass, associated with 
hypertension

As noted above, the RO assigned staged ratings for the 
veteran's coronary artery disease.  The veteran appealed the 
10 and 30 percent ratings that the RO assigned effective 
after recovery from surgery.  The Board will adjudicate the 
veteran's appeal of the 10 percent rating that the RO 
assigned, that was in effect from June 1, 2000, to February 
22, 2001.  The appeal of the 30 percent rating effective from 
February 23, 2001, will be remanded for the development of 
additional evidence.

Under the rating schedule the evaluation of most heart 
diseases is based on the results of exercise testing showing 
the number of metabolic equivalents (METs) at which an 
individual develops dyspnea, fatigue, angina, dizziness, or 
syncope.  One MET is the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 millimeters per 
kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 
(2) (2004).  For coronary bypass surgery, a 100 percent 
rating is assigned for three months following hospital 
admission for surgery.  Thereafter, the residual condition of 
the heart is evaluated as follows:

More than one episode of acute congestive 
heart failure in the past year, or; 
workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent
   ....................................................... 60 percent

Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-ray  
.................................................. 30 percent

Workload greater than 7 METs but not 
greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; continuous medication required
   .......................................................... 
10 percent

38 C.F.R. § 4.104, Diagnostic Code 7017.

The report of the veteran's February 2000 VA hospitalization 
indicates that he had a short history of increasing chest 
pain with shortness of breath.  His condition was classified 
as class IV unstable angina and three vessel coronary artery 
disease.  There was electrocardiogram evidence of a prior 
myocardial infarction of undetermined age.  He underwent 
three vessel coronary artery bypass graft surgery in February 
2000.  On follow-up in May 2000, he had continued soreness in 
the right upper chest area.  His blood pressure was within 
normal limits.  

In June 2000, he reported no dyspnea or precordial pains.  
His pulse rate was 80 beats per minute while resting, 120 
after one flight of stairs and 300 feet of walking, with a 
return to 90 after one minute of rest.  His blood pressure 
was 144/92 when sitting.  Cardiac rehabilitation was planned.

On VA examination for hypertension in August 2000, the 
veteran reported shortness of breath with exertion, but no 
chest discomfort.  His blood pressure was 146/89.  His pulse 
rate was 72, and cardiovascular sounds were regular.  A 
thallium stress test and an echocardiogram was recommended.

In October 2000, echocardiogram revealed normal left 
ventricular systolic function.  There was some concentric 
left ventricular hypertrophy and left atrial enlargement.  
The ejection fraction was 66 percent.

In February 2001, the veteran requested higher ratings for 
his service-connected disabilities.

The veteran was seen for a Social Security examination in 
February 2001.  That study revealed a blood pressure reading 
of 160/94, and a regular cardiac rhythm and rate.

The veteran had VA cardiovascular examinations in May and 
June 2001.  In May 2001, the veteran reported that he could 
dress himself, but that he could not sweep his kitchen floor.  
He indicated that his main disability was from herniated 
disks in his back and arthritis of the left shoulder.  
Physical examination revealed a blood pressure of 160/90.  
The appellant was able to walk down a hall for approximately 
50 feet at a slow to moderate pace without complaints of 
chest pain or dyspnea.  The examiner opined that the 
veteran's exercise tolerance was not what it used to be, but 
probably was not nearly as bad as the appellant was 
demonstrating.

In June 2001, the veteran reported that he was able to 
perform normal activities of daily living without chest pain 
or shortness of breath.  The examining physician observed 
that the veteran walked 50 feet at a slow to medium pace 
without developing dyspnea or chest pain.  The examiner 
wrote, "I suspect his METs are 6.5."

By requesting higher ratings in February 2001, the veteran in 
effect appealed the 10 percent rating for coronary artery 
disease assigned effective from June 2000.  The October 2000 
echocardiogram showed cardiac hypertrophy, meeting the 
criteria for a 30 percent rating under Diagnostic Code 7017.  
The June 2001 finding of 6.5 METS is also consistent with a 
30 percent rating.  The medical evidence, then, supports a 30 
percent rating for the period immediately following recovery 
from surgery.  The medical records do not show METs results, 
ejection fraction, or other findings that meet the criteria 
for a rating in excess of 30 percent for the period between 
June 1 and February 22, 2001.  The Board grants a 30 percent 
rating effective from June 1, 2000.

In reaching this decision the Board acknowledges that no 
examination included a formal exercise tolerance test.  
Moreover, neither the May nor the June 2001 VA examination 
was conducted by an examiner who had access to the 
appellant's claims folders.  Significantly, however, this 
claim is limited to what evaluation is warranted for the 
prior to February 23, 2001.  Conducting an exercise tolerance 
test in 2005 would not assist the Board in more accurately 
ascertaining the veteran's energy cost in metabolic 
equivalents prior to February 23, 2001.  Likewise, remanding 
for the examiners to review the claims files would not assist 
the examiner in accurately analyzing in 2005 what the 
veteran's energy cost in metabolic equivalents was prior to 
February 23, 2001.  Hence, the Board finds no development to 
be in order.  

Hypertension

The veteran's hypertension is rated as 10 percent disabling.  
Under the rating schedule, a 20 percent rating for 
hypertension requires diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

The claims file contains records of VA outpatient treatment 
and examinations dated from 2000 to 2005.  As noted in detail 
above, and as the Board notes on review of all of the 
outpatient records, those documents reflect that the veteran 
had a diastolic pressure predominantly under 100.  No 
systolic pressure reading was 200 or more.  As such, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for hypertension.

Diabetes Mellitus

The veteran is seeking a rating for diabetes higher than the 
40 percent rating currently assigned.  Under the rating 
schedule, the criteria for ratings of 40 percent and higher 
are as follows:

Requiring insulin, restricted diet, and 
regulation of  activities with episodes 
of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a 
diabetic care provider, plus 
complications that would not be 
compensable if separately evaluated  
...................................... 60 
percent

Requiring insulin, restricted diet, and 
regulation of activities  
.........................................
.............. 40 percent

38 C.F.R. § 4.119, Diagnostic Code 7913.

The report of a May 2001 VA examination reflects that the 
veteran took insulin once per day.  He had no history of 
hypoglycemia, and he was uncertain as to whether he had ever 
had ketoacidosis.  Physical examination revealed no 
peripheral vascular disease.  The examiner noted possible 
peripheral neuropathy, and possible retinopathy.  In 
September 2001, a nerve conduction velocity study was normal.

The claims file contains records of VA outpatient treatment 
of the veteran from February 2003 to January 2005.  The 
records reflect that the veteran required insulin, with two 
injections per day beginning in 2003.  While there may be 
some additional diabetic complications that are not 
compensable if separately evaluated, the fact remains that 
there is no record of any ketoacidosis or hypoglycemic 
reaction at any time.  The veteran was not hospitalized for 
diabetes care or complications, and while he saw a diabetic 
care provider several times per year, the frequency of those 
visits was less than twice per month.  

Although the veteran required more than one daily injection 
of insulin, medical records do not show that his diabetes is 
manifested by the criteria for a 60 percent rating.  As such, 
the preponderance of the evidence is against a rating in 
excess of 40 percent.

Consideration of Extraschedular Evaluations

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required frequent hospitalizations 
for his coronary artery disease, hypertension, or diabetes 
mellitus.  The issue of the effect of various disabilities on 
the veteran's employability is the subject of his claim for 
TDIU; but the evidence does not show that coronary artery 
disease, hypertension, or diabetes mellitus, when considered 
separately, markedly interferes with his employability.  The 
Board finds that there are no exceptional factors that render 
application of the regular schedular criteria impractical.  
There is, therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.


ORDER

Entitlement to a 30 percent evaluation for coronary artery 
disease, status post bypass, associated with hypertension, 
from June 1, 2000, is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.

Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus is denied.


REMAND

The veteran has appealed the 30 percent evaluation assigned 
for coronary artery disease from February 23, 2001.  VA 
medical records reflect that the veteran has continued to be 
followed for his heart disease, and that he underwent another 
surgery, an angioplasty, in August 2003.  The medical 
records, however, do not contain any findings since June 2001 
addressing the workload the appellant can handle as measured 
in METs, his current cardiac ejection fraction, or other 
factors relevant to the rating criteria.  The Board will 
remand the issue for a new examination to determine the 
current manifestations of the veteran's coronary artery 
disease.

The veteran has service-connected disabilities of diabetes 
mellitus, rated as 40 percent disabling, coronary artery 
disease, currently rated at 30 percent, and hypertension, 
rated at 10 percent.  The current combined rating is 60 
percent.  No physician has provided an opinion as to whether 
or not the combined effects of these service-connected 
disabilities make the veteran unable to secure or follow a 
substantially gainful occupation.  Additionally, as noted in 
the introduction above, the record includes several 
additional new claims of entitlement to service connection 
which must first be addressed before the TDIU claim may be 
addressed.  Hence, the Board will remand the issue of the 
claim for a TDIU for a VA examination, with the examiner to 
provide an opinion as to the effect of the veteran's service-
connected disabilities on his employability.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and extent of his coronary artery 
disease, status post bypass surgery and 
angioplasty.  The veteran's claims file 
must be provided to the examiner for 
review.  In particular, the examiner must 
report exercise tolerance test results, 
with the number of METs that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  The examiner should indicate 
whether there is left ventricular 
dysfunction, and should report the 
ejection fraction.  The examiner should 
note whether there is any history of 
congestive heart failure, and, if so, the 
number of episodes in the past year.

2.  The veteran should be scheduled for a 
VA examination to address the combined 
effects of the veteran's service-
connected disabilities on his 
employability.  The veteran's claims file 
must be provided to the examiner for 
review.  The examiner should note the 
current manifestations of the veteran's 
diabetes mellitus, coronary artery 
disease, and hypertension.  The examiner 
should provide an opinion as to whether 
those disabilities together make the 
veteran unable to secure or follow a 
substantially gainful occupation.

3.  Following the completion of the 
foregoing actions, the AMC/RO must review 
each examination report.  If any report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any and all needed action.  

4.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate the 
remaining claims.  Such adjudications 
must be based on all of the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the 


right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


